Citation Nr: 1634125	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-28 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from February 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in Boston, Massachusetts.

The case was remanded in May 2015 to provide the Veteran his requested hearing before a Veterans Law Judge (VLJ).  As discussed below, another remand is necessary.

The Board's remand also included the issue of an effective date earlier than February 9, 2009, for the grant of service connection for PTSD for the issuance of a statement of the case (SOC).  An SOC was provided to the Veteran in June 2015; to date, no substantive appeal has been submitted.  Therefore, the Board concludes that such issue is not presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing at the RO before the undersigned VLJ in April 2016.  Due to a death in the family, he requested that his hearing be rescheduled.  Therefore, a remand is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

